 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
 
This AGREEMENT, dated as of May 3, 2011 (this “Agreement”), is by and among
Stratasys, Inc., a Delaware corporation (“Parent”), Solidscape, Inc., a Delaware
corporation (the “Company”), and ______________________, a
__________________________ (“Controlling Stockholder”), a principal stockholder
of the Company.
 
RECITALS
 
The Company is engaged in the business of (a) developing, manufacturing,
marketing, distributing and servicing office prototyping and three-dimensional
printing systems and (b) making and selling prototype parts and end-use parts
using office prototyping and three-dimensional printing systems (collectively,
the “Business”).
 
Controlling Stockholder is a principal stockholder of the Company.
 
As of the date hereof the Company is becoming a wholly owned subsidiary of
Parent pursuant to the terms of an Agreement and Plan of Merger (the “Merger
Agreement”) dated as of the date hereof by and among Parent, Granite Acquisition
Corporation, the Company and certain other parties (including but not limited to
Controlling Stockholder) directly or indirectly owning equity interests in the
Company.  Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings ascribed to them in the Merger Agreement.


Parent would not be willing to enter into the Merger Agreement unless
Controlling Stockholder agreed not to compete with Parent or the Company on the
terms set forth in this Agreement.  Accordingly, Controlling Stockholder is
willing to enter this Agreement and to be bound by the provisions hereof.


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto declare, covenant and agree as follows:


1.           Term.


The term of this Agreement (“Term”) shall commence on the date first above
written and shall continue for a period of three (3) years thereafter.

 
 

--------------------------------------------------------------------------------

 


 
2.
       Non-Compete.



During the Term, Controlling Stockholder agrees that neither it nor any of its
Affiliates will, directly or indirectly, without the prior written consent of
Parent, (i) engage or become interested in, as owner, partner, through equity
ownership (other than ownership individually or as a member of a group of less
than a 5% interest in a company having securities that are listed for trading on
a national securities exchange), investment of capital, lending of money or
property, rendering of management services or otherwise, either alone or in
association with others, the operation of any business that competes with the
Business; (ii) induce or attempt to induce any customer for products or services
of the Business sold by Parent, the Company or their Affiliates to reduce such
customer’s purchases from Parent, the Company or any of their Affiliates, (iii)
use for its or their own benefit or, except as required by law, disclose to any
other person or persons, natural or corporate, the name and/or requirements of
any such customer of Parent, the Company or their Affiliates for such products
or services of the Business, or (iv) solicit any person who is known to be a
then-current employee or consultant of Parent, the Company or any of their
Affiliates to leave the employ thereof or employ or negotiate for employment of
any person known to be employed by or under contract with Parent, the Company or
any of their Affiliates.


3.           Consideration.


No separate consideration is being paid by Parent to Controlling Stockholder, it
being agreed by Controlling Stockholder that the purchase price paid by Parent
to Controlling Stockholder pursuant to the Merger Agreement is paid in partial
consideration for Controlling Stockholder’s execution of this Agreement.


4.           Remedies.


(a)          Controlling Stockholder acknowledges and agrees that the provisions
of this Agreement are necessary to protect all of the Business, and in no way
impose a significant hardship or prevent Controlling Stockholder from conducting
its business.
 
(b)         In the event that this Agreement shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographic area or range of
activities, the same shall be interpreted to extend only over the maximum period
of time, geographic area or range of activities as to which it may be
enforceable.
 
(c)         Controlling Stockholder recognizes and acknowledges that, in the
event of its failure to comply with any of the covenants contained in this
Agreement, it may be impossible to measure in money the damages to Parent, the
Company or their Affiliates and that in the event of such failure, Parent, the
Company and their Affiliates may not have an adequate remedy at law.  It is
therefore agreed that Parent, the Company and each such Affiliate, in addition
to any other rights or remedies that it may have, shall be entitled to immediate
injunctive relief to enforce such covenants, and that if any action or
proceeding is brought in equity to enforce the same, Controlling Stockholder
will not urge, as a defense, that there is an adequate remedy at law.
 
(d)         Controlling Stockholder agrees that the fact that there is no
separate consideration under this Agreement shall not be used as evidence in
determining the amount of monetary damages owing to Parent, the Company or their
Affiliates resulting from a breach of this Agreement.

 
2

--------------------------------------------------------------------------------

 

5.           Miscellaneous.


(a)         Controlling Stockholder acknowledges that Parent would not have
entered into the Merger Agreement unless Controlling Stockholder agreed to the
restrictions set forth in this Agreement, and acknowledges that entering into
this Agreement is an inducement to Parent to close, and is a condition precedent
to Parent’ obligation to close the transactions set forth in the Merger
Agreement.


(b)         Any notices, requests and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery, if delivered
personally, by facsimile transmission, or by overnight courier, or three (3)
days after mailing, if sent by registered or certified United States mail,
postage prepaid and return receipt requested, in each case addressed as follows:

 
  Name
 
Address
     
  To Parent:
 
Stratasys, Inc.
   
7665 Commerce Way
   
Eden Prairie, Minnesota  55344
   
Attention:  Robert F. Gallagher, CFO
   
Facsimile No.:  952-906-2266
   
Telephone No.:  952-397-3000
   
email: robert.gallagher@stratasys.com
     
  To the Company:
 
Solidscape, Inc.
   
316 Daniel Webster Highway
   
Merrimack, NH 03054-4115, USA
   
Attention:  David R. Bothwell
   
Facsimile No.:  603-424-1850
   
Telephone No.: 603-429-9700
   
Email: dbothwell@solid-scape.com
     
  To Controlling
   
  Stockholder:
 
[address]



except that any of the foregoing may from time to time by written notice to the
others designate another address that shall thereupon become its effective
address for the purposes of this section.  Any notice delivered by facsimile
shall be confirmed by a written notice delivered in the mails, by overnight
courier or personally; provided that the foregoing shall not affect the time for
when such facsimile notice shall have been considered to have been delivered,
such delivery being determined as provided in the first sentence of this Section
5(b).
 
(c)           The parties hereto hereby waive to the fullest extent permitted by
applicable law any right they may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this agreement.  The parties hereto (i) certify that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (ii) acknowledges that they and the other parties hereto
have been induced to enter into this agreement and the transactions contemplated
by this agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 5(c).

 
3

--------------------------------------------------------------------------------

 
 
(d)           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.


(e)           This Agreement and the rights, and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.  Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Minnesota State court or federal court of the United States
of America sitting in Hennepin County, Minnesota, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Minnesota State court or, to the extent permitted by law, in such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any Hennepin County or federal
court located in Hennepin County.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


Signature Page Follows

 
4

--------------------------------------------------------------------------------

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT


Signature Page


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


STRATASYS, INC.
   
By:
   
Name:
S. Scott Crump
 
Title:
Chief Executive Officer
   
SOLIDSCAPE, INC.
   
By:
   
Name:
David R. Bothwell
 
Title:
Chief Executive Officer
   
CONTROLLING STOCKHOLDER
   
[Name]


 
 

--------------------------------------------------------------------------------

 